


110 HR 5914 IH: Student Loan Access Act of

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5914
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To clarify the authority of the Federal Financing Bank to
		  purchase loans guaranteed under part B of title IV of the Higher Education Act
		  of 1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Access Act of
			 2008.
		2.Clarification of
			 Federal Financing Bank authority
			(a)Clarification of
			 Federal Financing Bank authorityNotwithstanding any other law and subject
			 to subsection (b), the Federal Financing Bank may, in accordance with such
			 terms and conditions as the Federal Financing Bank may impose—
				(1)purchase, pursuant
			 to its authority under section 6(a) of the Federal Financing Bank Act of 1973,
			 guaranteed loans originated under part B of title IV of the Higher Education
			 Act of 1965, or participation interests in such loans;
				(2)provide advances to eligible lenders, as
			 defined in section 435 of the Higher Education Act of 1965, for purposes of
			 originating or purchasing loans under part B of title IV of the Higher
			 Education Act of 1965; and
				(3)invest in securities collateralized with
			 student loans originated under part B of the title IV of the Higher Education
			 Act of 1965.
				(b)No net
			 costPurchases under this section shall not result in any net
			 cost to the Federal Government, as determined jointly by the Secretary of the
			 Treasury and the Director of the Office of Management and Budget.
			(c)Relation to
			 other lawsSection 504(b) of the Congressional Budget Act of 1974
			 (2 U.S.C. 661c(b)) shall not apply to a loan (or participation interests
			 therein) purchased pursuant to (a).
			(d)Sunset
				(1)In
			 generalExcept as provided in paragraph (2), subsection (c) shall
			 expire on July 1, 2009.
				(2)ExtensionIf
			 the Secretary of Treasury in consultation with the Secretary of Education
			 determines that economic circumstances necessitate extending the authority
			 provided under subsection (c) in order to continue to ensure timely,
			 uninterrupted access to student loans, the Secretary may extend the sunset
			 provision under paragraph (1). The Secretary may make multiple extensions under
			 this paragraph, except that each such extension may not be for a period of more
			 than 12 months.
				
